Title: To Benjamin Franklin from Patrick Dowlin, 3 April 1780
From: Dowlin, Patrick
To: Franklin, Benjamin


Excellent Sir/
Roscow [Roscoff], Apl. 3d. 1780
Yrs. I Recd. the 27th ult, wherein you were pleased to Inform me of my future Conduct in Regard of Prisoners, which I wou’d be glad to know Sooner as I have been destressed so far as to Set 21 Men at Liberty they Signing Proper Duplicates for the Same and I being on the Enemies Coast Short of Provisions &c. caused me to do the Same, has took two of the Enemies Packets, who threw their Dispatches over Board, very near taken a third, but Was hinderd by being too near a Sand Bank Close to Dublin Bar, so was Obliged to Tack Ship and Stand to the Southwd. On the 19th. Ult. the Princess our Consort and me Came to Ancher in Morlaix Road. I am Sorry to Inform yr. Excellency of the Bad Usuage Recd. by the French Men Entertained in my Vessell, who have Acted neither as Sailors or Soldiers, and Contrary to the Contract between France and the United States, I have, always, being denied the Priviledge of said Contract as in any port I Have put into they, the sd. French hath found favour from the Commissary’s of sd. Ports. Contrary to the Interests of United States, being Disabled of our Crew by the Departure of the French who left me I am Constrained to go to Dunkirk when propperly Cleaned and Provisions got on board, here at Roscow, but hopes that with the few Country Men I have to bring the Cutter Safe and if any thing Offers I hope to Annoy the Enemy on our Passage to Dunkirk, the full copy of our Journal you shall Receive if fortune favours me so far as to Arrive at Dunkirk, yr Commands will be Agreeable to Me, when you Receive another Letter from me as I mean to Sail at the first Opportunity for sd Port. Give my Respects to yr. Excellency’s Nephew, and the rest of American Gentlemen at Paris of yr Acquaintance, I Remain Sr. Yrs Sincerely
Pat Dowlin 
Addressed: his Excellency / Benjamin Franklin at / Passy near / Paris
Notation: Capt. Dowling. April 3. 1780
